This prosecution was for receiving, accepting for delivery, having in possession, or possessing prohibited liquors or beverages. It was commenced by affidavit in the county court, carried by appeal to the circuit court, where a conviction was had under a complaint filed by the solicitor.
The evidence for the state tended to show the defendant was in the vicinity of stirring and otherwise examining a barrel of mixture containing shorts and sugar. One of the state's witnesses described the mixture as beer from which whisky is made, it being then in the process of fermentation. It further appeared from the evidence that when asked if it was sweetened with sugar the defendant replied, "No; you sugar in it to make it sour."
There were no exceptions to the evidence, and the contentions made by appellant are (1) no such possession was shown as to authorize a conviction, and (2) no conviction should have been had for want of proof that the mixture was a beer or beverage containing alcohol. These questions are presented in three ways; motion to exclude all the evidence, affirmative charge, and charges directing the discharge of the defendant because of failure of evidence to show alcoholic content.
Under the apt authority of Troupe Glaze v. State (Ala.App.)100 So. 629,1 the trial court cannot be put in error for refusing to exclude the evidence or refusing the several charges requested.
1 Ante, p. 7.